

EXHIBIT 10.1
 
SETTLEMENT AGREEMENT
AND RELEASE OF ALL CLAIMS
 
This Settlement Agreement and Release of All Claims (“Agreement”) is made and
entered into as of January 22, 2007 by and among Deep Well Oil & Gas, Inc., a
Nevada corporation (hereinafter sometimes referred to as “Deep Well”), and Grey
K Fund LP, Grey K Offshore Fund Ltd., Provident Premier Master Fund Ltd., Atlas
Master Fund Ltd. and Gemini Master Fund, Ltd. (hereinafter sometimes referred to
collectively as the “Investors” and each an “Investor”).
 
RECITALS
 
1.  WHEREAS, Deep Well and the Investors have entered into a Stock Purchase
Agreement, dated effective March 10, 2005 (hereinafter referred to as the
“SPA”), with respect to the issuance and sale to the Investors by Deep Well of
certain securities, the provision to the Investors of certain registration
rights, and certain other matters;
 
2.   WHEREAS, Deep Well and the Investors have entered into a Registration
Rights Agreement, dated effective March 10, 2005 (hereinafter referred to as the
“RRA”), with respect to the provision to the Investors by Deep Well of certain
registration rights contemplated by the SPA;
 
3.  WHEREAS, the Investors claim that Deep Well has breached certain provisions
of the SPA and RRA;
 
4.  WHEREAS, Deep Well does not admit the Investors’ allegations of breach of
the SPA and RRA; and
 
5.  WHEREAS, Deep Well and the Investors desire to settle fully and finally all
differences between them, including, but in no way limited to, those differences
described above.
 
AGREEMENTS
 
In consideration of the mutual covenants and promises contained in this
Agreement, the parties agree as follows:
 
1.  No Admission of Liability. The parties hereto acknowledge and agree that
this Agreement reflects a settlement of disputed claims and that it does not
constitute and shall not be construed as an admission of liability on the part
of any party, its officers, agents, directors, securityholders, affiliates,
subsidiaries, supervisors, employees, attorneys or representatives, or
acknowledgement of any wrongdoing whatsoever.
 

--------------------------------------------------------------------------------


 
2.  Advice of Counsel. Each party hereto acknowledges that it has had adequate
time to consult with an attorney of such party’s choice and to consider the
terms of this Agreement.
 
3.  Amendment of Agreements.
 
(a)     The SPA is hereby amended by deleting Section 4.2(g) and Section 4.11
thereof, which Sections, effective immediately, shall be of no further force or
effect.
 
(b)     The RRA is hereby terminated effective immediately, and shall be of no
further force or effect.
 
(c)     Except as amended by the terms of this Agreement, all other provisions
of the SPA shall remain in full force and effect.
 
4.  Issuance of Shares. Within 10 days following Deep Well’s receipt from each
of the Investors of a fully signed and executed original of this Agreement, and
as a condition to the obligations and release of the Investors under this
Agreement, Deep Well shall issue, and cause to be delivered certificates
representing a total of 1,600,000 (one million six hundred thousand) shares of
common stock of Deep Well, registered in the names and amounts included on
Schedule A hereto (the “Shares”).
 
5.  Investor Representations. Each of the Investors represents that (a) it is an
institutional “accredited investor” within the meaning of Rule 501(a)(1),(2),(3)
or (7) under the U.S. Securities Act of 1933, as amended (the “1933 Act”); (b)
it is acquiring the Shares for its own account for investment purposes and not
with a view to resale or distribution of the Shares in violation of United
States federal or state securities laws; (c) it is not acquiring the Shares as a
result of any “general solicitation” or “general advertising” as those terms are
used in Regulation D under the 1933 Act; (d) it is aware that the Shares have
not been registered under the 1933 Act or any state securities laws and
therefore are, and will be, “restricted securities” within the meaning of Rule
144 under the 1933 Act (“Rule 144”), certificates representing all Shares will
bear a restrictive legend to such effect, and the Shares may be resold or
otherwise transferred only pursuant to an effective registration statement under
the 1933 Act or an available exemption from the registration requirements of the
1933 Act and applicable state securities laws (and Deep Well may require a
satisfactory legal opinion or other evidence to the effect that any transfer
does not require registration under the 1933 Act of applicable state securities
laws) (it being understood that the provisions relating to the removal of
restrictive legends from the Securities (as defined in the SPA) contained in
Section 2.5 of the SPA shall apply to the removal of any such restrictive legend
from the Shares); (e) it has all necessary corporate or LLC power and authority
to execute and deliver this Agreement and to perform its obligations hereunder
and to consummate the transactions contemplated hereby; (f) it is authorized to
execute this Agreement and consummate the transactions contemplated hereby, and
the execution, delivery and performance of this Agreement by it has been duly
authorized by all necessary corporate or LLC action on its part; (g) this
Agreement constitutes the valid and binding obligation of it, enforceable
against it in accordance with this Agreement’s terms, except as (i) the
enforceability thereof may be limited by bankruptcy, insolvency (including,
without limitation, all laws relating to fraudulent conveyance) or similar laws
affecting creditors' rights generally and (ii) the availability of equitable
remedies may be limited by equitable principles of general applicability
(regardless of whether enforcement is considered in a proceeding in equity or at
law); (h) the execution, delivery and performance by it of this Agreement, will
not (i) conflict with, or constitute a breach of, as applicable, its certificate
of incorporation, operating agreement or by-laws, (ii) conflict with, or
constitute a breach of, any agreement or other instrument to which it is a
party, except such conflict, breach or default as would not have, singly or in
the aggregate, a Material Adverse Effect (as defined below), or (iii) violate
any applicable law or any rule, regulation, judgment, order or decree of any
court or any governmental body or agency having jurisdiction over it, except
such violations or conflicts as would not have, singly or in the aggregate, a
Material Adverse Effect; and (h) except as would not have a Material Adverse
Effect, there are no pending or (to its knowledge) threatened legal or
governmental proceedings to which it is or could be a party; and (i) it has had
the opportunity to ask questions and receive answers concerning the Shares and
to obtain any additional information that Deep Well possesses or can acquire
without unreasonable effort or expense that it has deemed necessary in
connection with its decision to acquire the Shares.
 
2

--------------------------------------------------------------------------------


 
6.  Deep Well Representations and Warranties. Deep Well represents and warrants
that (a) Deep Well has all necessary corporate power and authority to execute
and deliver this Agreement and to perform its obligations hereunder and to
consummate the transactions contemplated hereby; (b) the execution, delivery and
performance of this Agreement by Deep Well has been duly authorized by all
necessary corporate action on the part of Deep Well; (c) this Agreement
constitutes the valid and binding obligation of Deep Well, enforceable against
Deep Well in accordance with its terms, except as (i) the enforceability thereof
may be limited by bankruptcy, insolvency (including, without limitation, all
laws relating to fraudulent conveyance) or similar laws affecting creditors'
rights generally and (ii) the availability of equitable remedies may be limited
by equitable principles of general applicability (regardless of whether
enforcement is considered in a proceeding in equity or at law); (c) the
execution, delivery and performance by Deep Well of this Agreement, will not
(i) conflict with, or constitute a breach of, Deep Well’s certificate of
incorporation or by-laws, (ii) conflict with, or constitute a breach of, any
agreement or other instrument to which Deep Well is a party or by which Deep
Well is bound, except such conflict, breach or default as would not have, singly
or in the aggregate, a Material Adverse Effect, or (iii) violate any applicable
law or any rule, regulation, judgment, order or decree of any court or any
governmental body or agency having jurisdiction over Deep Well, except such
violations or conflicts as would not have, singly or in the aggregate, a
Material Adverse Effect; and (c) except as would not have a Material Adverse
Effect, there are no pending or (to Deep Well’s knowledge) threatened legal or
governmental proceedings to which Deep Well is or could be a party.
 
7.  For purposes of this Agreement, the term “Material Adverse Effect” means a
material adverse effect on the business, properties, prospects, financial
condition or results of operations of either (i) Deep Well and its subsidiaries,
taken as a whole, or (ii) any Investor and its subsidiaries, taken as a whole.
 
8.  Indemnification. (a) Deep Well shall indemnify, defend and hold harmless
each Investor, and its affiliates, members, partners, shareholders, officers and
directors, from and against any losses, liabilities, claims (including those
made by a governmental entity), demands, third party claims, tax levies or
assessments, executions, contingencies, damages, costs and expenses, judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
expenses incurred: (a) in enforcing this Agreement against Deep Well and (b) in
connection with, related to or arising out of (i) the untruth, inaccuracy or
breach of any representation or warranty given or made by Deep Well in this
Agreement or (ii) any nonfulfillment of, failure to comply with or breach of any
obligation, covenant or agreement on the part of Deep Well in this Agreement.
 
3

--------------------------------------------------------------------------------


 
(b) Each Investor shall indemnify, defend and hold harmless Deep Well, and its
affiliates, shareholders, officers and directors, from and against any losses,
liabilities, claims (including those made by a governmental entity), demands,
third party claims, tax levies or assessments, executions, contingencies,
damages, costs and expenses, judgments, amounts paid in settlements, court costs
and reasonable attorneys’ fees and expenses incurred: (a) in enforcing this
Agreement against such Investor and (b) in connection with, related to or
arising out of (i) the untruth, inaccuracy or breach of any representation or
warranty given or made by such Investor in this Agreement or (ii) any
nonfulfillment of, failure to comply with or breach of any obligation, covenant
or agreement on the part of such Investor in this Agreement.
 
9.  Tax Implications. Each Investor acknowledges and agrees that Deep Well has
made no representations to it regarding the tax consequences associated with
receiving securities pursuant to this Agreement. Each Investor agrees to pay
federal or state taxes, if any, which are required by law to be paid by it with
respect to this Agreement.
 
10.  No Other Claims Filed or Pending. (a) Each Investor represents that it has
not filed any complaints, claims, or actions against Deep Well, its officers,
agents, directors, securityholders, affiliates, subsidiaries, supervisors,
employees, attorneys or representatives, with any state, federal, or local
agency or court and that it will not do so at any time hereafter with regard to
events that have occurred as of the date of this Agreement.
 
(b) Deep Well represents that it has not filed any complaints, claims, or
actions against any Investor, its officers, agents, members, partners,
directors, securityholders, affiliates, subsidiaries, supervisors, employees,
attorneys or representatives, with any state, federal, or local agency or court
and that Deep Well will not do so at any time hereafter with regard to events
that have occurred as of the date of this Agreement.
 
11.  Settlement of All Claims. The parties agree and acknowledge that this
Agreement shall constitute the full and final settlement of all claims or
potential claims between them at law or in equity, for damages or attorneys fees
in connection with or arising from the SPA or RRA, from the beginning of time to
the date of this Agreement; provided, however, that nothing herein shall
constitute a waiver or release of any claims or causes of action arising out of
or in connection with (i) any breach of this Agreement or (ii) circumstances or
events occurring after the effective date of this Agreement. Each party further
agrees that it shall pay its own attorneys’ fees incurred in connection with
negotiating and drafting this Agreement.
 
12.  Mutual Release. Notwithstanding the provisions of any law stating that a
general release does not extend to claims which a party does not know of or
suspect to exist in its favor at the time of executing the release, and in
consideration of the mutual releases set forth herein, the issuance of the
Shares pursuant to this Agreement and other good and valuable consideration:
 
4

--------------------------------------------------------------------------------


 
(a) Each of the Investors hereby irrevocably and unconditionally releases and
forever discharges Deep Well and each and all of Deep Well’s officers, agents,
directors, securityholders, affiliates, subsidiaries, supervisors, employees,
attorneys or representatives, and their successors and assigns, from any and all
charges, complaints, claims, and liabilities of any kind or nature whatsoever,
known or unknown, suspected or unsuspected (hereinafter referred to as “claim”
or “claims”) that such Investor at any time heretofore had or claimed to have or
which such Investor may have or claim to have regarding events that have
occurred as of the date of this Agreement, including, without limitation, any
and all claims in connection with, or arising from, the SPA or RRA, and any and
all claims for intentional or negligent infliction of emotional distress; fraud,
deceit or defamation; express or implied breach of contract; and any claim for
stock, stock options, warrants, or related shareholder rights; provided,
however, that nothing herein shall constitute a waiver or release of any claims
or causes of action arising out of or in connection with (i) any breach of this
Agreement or (ii) circumstances or events occurring after the effective date of
this Agreement. Notwithstanding the foregoing, this Section 12 shall not apply
to any and all claims of any Investor against Deep Well that may arise out of or
in connection with the non-convertible gross overriding royalty as referenced in
the Royalty Agreement, dated December 12, 2003, between Mikwec Energy Canada
Ltd. and Nearshore Petroleum Corporation.
 
(b) Deep Well hereby irrevocably and unconditionally releases and forever
discharges each of the Investors and all of such Investor’s officers, agents,
members, partners, directors, securityholders, affiliates, subsidiaries,
supervisors, employees, attorneys or representatives, and their successors and
assigns, from any and all claims that Deep Well at any time heretofore had or
claimed to have or which Deep Well may have or claim to have regarding events
that have occurred as of the date of this Agreement, including, without
limitation, any and all claims in connection with, or arising from, the SPA or
RRA, and any and all claims for intentional or negligent infliction of emotional
distress; fraud, deceit or defamation; express or implied breach of contract;
and any claim for stock, stock options, warrants, or related shareholder rights;
provided, however, that nothing herein shall constitute a waiver or release of
any claims or causes of action arising out of or in connection with (i) any
breach of this Agreement or (ii) circumstances or events occurring after the
effective date of this Agreement
 
(c) The parties understand the word “claims” to include all actions, claims, and
grievances, whether actual or potential, known or unknown, and specifically but
not exclusively all claims that have or may have arisen as of the date of this
Agreement out of or in connection with the SPA and RRA. All such claims
(including related attorneys’ fees and costs) that have or may have arisen as of
the date of this Agreement are forever barred without regard to whether those
claims are based on any alleged breach of a duty arising in a statute, contract,
or tort; any alleged unlawful act; or any other claim or cause of action; and
regardless of the forum in which it might be brought; provided, however, that
nothing herein shall constitute a waiver or release of any claims or causes of
action arising out of or in connection with (i) any breach of this Agreement or
(ii) circumstances or events occurring after the effective date of this
Agreement.
 
13. Informed Waiver of Claims.
 

(a)
Each party hereto understands and agrees that:

 
5

--------------------------------------------------------------------------------


 

(i)
its waiver of rights under this Agreement is knowing and voluntary;

 

(ii)
it understands the terms of this Agreement; and

 

(iii)
it has consulted with an attorney prior to executing this Agreement.

 
(b)  Each party further represents that it has reviewed all aspects of this
Agreement, that it has carefully read and fully understands all the provisions
of this Agreement, that it understands that in agreeing to this document it is
releasing the other party or parties hereto, as the case may be, from any and
all claims it may have against such party or parties; provided, however, that
nothing herein shall constitute a waiver or release of any claims or causes of
action arising out of or in connection with (i) any breach of this Agreement or
(ii) circumstances or events occurring after the effective date of this
Agreement, that it voluntarily agrees to all the terms set forth in this
Agreement, that it knowingly and willingly intends to be legally bound by the
same, that it was given the opportunity to consider the terms of this Agreement
and discuss them with counsel, and that the terms of this Agreement were
determined through negotiation between the respective representatives of the
parties.
 
14. Nondisparagement. Following the execution of this Agreement, each party
agrees that it shall avoid and refrain from communicating any disparaging,
derogatory, libelous or scandalous statements to any third party regarding any
other party to this Agreement, or regarding any officer, agent, member, partner,
director, securityholder, affiliate, subsidiary, supervisor, employee, attorney,
customer, supplier or representative of such other party, or regarding their
respective predecessors or successors, or regarding any such person or entity’s
conduct in this matter or in the events underlying this matter.


15. Piggyback Registration Rights. If Deep Well proposes to register any shares
of its common stock under the 1933 Act in connection with the public offering by
it or any of its security holders of such securities solely for cash (other than
a registration on Form S-8, Form S-4 or Form F-4, or any successor forms
thereto), Deep Well shall promptly give each Investor written notice of such
proposed registration. Upon the written request of any Investor, given within 20
days after the delivery of such notice by Deep Well to such Investor, Deep Well
will, subject to its obligations under any applicable registration rights
agreements, use its commercial best efforts to cause a registration statement
covering the resale of any of the Shares and shares of common stock acquired by
each Investor on the Original Purchase Date, and any shares of common stock
acquired after the date hereof by any Investor pursuant to the cashless exercise
provisions of the Warrants (as defined in the SPA) (collectively, the
“Securities”) so requested, so long as such Securities are held by such Investor
and are not eligible for resale pursuant to Rule 144(k), to become effective
under the 1933 Act. In the event an Investor wishes to include Securities held
by it in a registration statement filed pursuant to the terms of a registration
rights agreement, each such Investor agrees that it will comply with the terms
of such agreement that apply to a person or entity whose securities have been
accepted for inclusion in such registration statement. For greater certainty,
(i) such registration shall not be subject to any provisions of any registration
rights agreement that are applicable only to “demand” registrations, and (ii)
each Investor acknowledges that except as contemplated by this Section 15, Deep
Well is under no obligation hereunder to register any of its securities, to
complete any registration or offering of its securities it proposes to make, or
to maintain the effectiveness of any registration statement filed by Deep Well
pursuant to the 1933 Act for any prescribed period of time, and Deep Well will
therefore incur no liability (including any penalties that may be incurred under
a registration rights agreement) to any Investor for Deep Well’s failure to
register any of its securities, complete any registration or offering of its
securities, or maintain the effectiveness of any such registration statement,
except to the extent such failure constitutes a breach of this Agreement. In
connection with any such registration statement or offering in which an Investor
requests its Securities to be included, such Investor hereby understands and
agrees that a pre-condition to the inclusion of any Securities held by such
Investor in any registration statement or offering is that such Investor shall
provide to Deep Well any information about itself or its plans, including its
plan of distribution, required to be included in such registration statement and
the related prospectus or prospectus supplement. Furthermore, each Investor
acknowledges and agrees that (a) in the case of an underwritten offering,
customary “cut back” provisions requested by the managing or lead underwriter of
such offering shall apply to the inclusion of the Securities in any registration
statement, prospectus or prospectus supplement relating to such offering and for
greater certainty, (i) in the case of a registration statement, prospectus or
prospectus supplement relating to an underwritten offering initiated by Deep
Well, the securities proposed to be registered or sold by Deep Well shall have
priority over any Securities proposed to be included in such registration or
offering, and in connection with such registration or offering the Securities
shall rank pari passu with any other securities proposed to be registered or
sold pursuant to piggyback registration rights and (ii) in the case of a
registration statement, prospectus or prospectus supplement relating to an
underwritten offering pursuant to any demand registration rights held by any
person, the securities proposed to be registered or sold by Deep Well and the
securities proposed to be registered or sold by the person exercising such
demand registration rights shall have priority over any Securities proposed to
be included in such registration or offering, and in connection with such
registration or offering the Securities shall rank pari passu with any other
securities proposed to be registered or sold pursuant to piggyback registration
rights. Deep Well agrees that it will not enter into any agreement with a third
party that restricts the right of the Investors to include Securities on a
registration statement filed by Deep Well for use by such third party. Notices
given under this Section 15 or otherwise under this Agreement shall be made in
accordance with the notice provisions of the SPA.
 
6

--------------------------------------------------------------------------------


 
16. Acknowledgement of Original Issuance Date. Deep Well acknowledges and agrees
that (i) the shares of common stock of Deep Well issued on March 10, 2005 to the
persons listed on Schedule B hereto (including any shares of common stock issued
after the date hereof pursuant to the cashless exercise provisions of the
Warrants (as defined in the SPA)) (the “Original Investors”), were fully paid
for on the date(s) set forth opposite each such Original Investor’s name on
Schedule B (with respect to each Original Investor, the “Original Purchase
Date”), and (ii) provided that on and after the date that is two years after the
Original Purchase Date (the “Rule 144(k) Date”), the applicable Original
Investor or any transferee of the Original Investor, as the case may be, is not,
and has not been for a period of at least three months prior to any proposed
sale of such shares pursuant to Rule 144(k) under the 1933 Act, an “affiliate”
(as such term is defined in Rule 405 under the 1933 Act) of Deep Well, such
shares will be eligible to be sold under such Rule 144(k) on and after the Rule
144(k) Date and Deep Well will use its reasonable best efforts to cause the
transfer agent for the shares of common stock of Deep Well to remove any
restrictive legend contained on such shares within three days following the
request of any such Original Investor or transferee.
 
17. Covenants of Deep Well. Deep Well agrees with each Investor that Deep Well
will, on or prior to 8:30 a.m. (eastern prevailing time), on the second business
day immediately following the date of this Agreement, issue a press release
disclosing the material terms of this Agreement and the transactions
contemplated hereby, and (ii) on or prior to 5:00 p.m. (eastern prevailing time)
on such business day, file with the United States Securities and Exchange
Commission (the “Commission”) a Current Report on Form 8-K disclosing the
material terms of this Agreement; provided, however, that each Investor shall
have a reasonable opportunity to review and comment on any such press release or
Form 8-K prior to the issuance or filing thereof; and provided, further, that if
Deep Well fails to issue a press release disclosing the material terms of this
Agreement within the time frames described herein, any Investor may issue a
press release disclosing such information; provided, however, that Deep Well
shall have a reasonable opportunity to review and comment on any such press
release. Thereafter, Deep Well shall timely file any filings and notices
required by the Commission or applicable law with respect to the transactions
contemplated hereby.
 
7

--------------------------------------------------------------------------------


 
18.    General Provisions.
 
(a)     No Other Representations. The parties hereto represent and acknowledge
that in executing this Agreement they are not relying on any representation or
statement made by any of the parties or by any of the parties’ agents,
attorneys, or representatives with regard to the subject matter, basis, or
effect of this Agreement or otherwise, other than those specifically stated in
this Agreement.
 
(b)     Successors and Assigns. This Agreement shall be binding upon the parties
hereto and upon their respective heirs, administrators, representatives,
executors, successors, and assigns, and shall inure to the benefit of said
parties and each of them and to their heirs, administrators, representatives,
executors, successors, and assigns. Each party hereto expressly represents and
warrants that it has not transferred to any person or entity any rights, causes
of action, or claims released in this Agreement. Each Investor may assign its
rights under Section 15 (Piggyback Registration Rights) and Section 16
(Acknowledgement of Original Issue Date) of this Agreement to any person or
entity to which it transfers any Securities, as long as: (i) such Securities
constitute “restricted securities” as defined in Rule 144 and, because two years
have not elapsed since the date on which such Securities were originally
purchased and fully paid for, such Securities are not then eligible to be sold
pursuant to Rule 144(k) under the 1933 Act, (ii) Deep Well is, within a
reasonable period of time following such transfer, furnished with written notice
of the name and address of such transferee, (iii) the transferee agrees in
writing with Deep Well to be bound by all of the provisions hereof, (iv) such
assignment does not require the filing of a post-effective amendment to a
registration statement filed pursuant to the 1933 Act, provided that for greater
certainty, a prospectus supplement filed pursuant to Rule 424 under the 1933 Act
shall not be deemed to be a post-effective amendment of the applicable
registration statement, and (v) such transfer is made in accordance with the
applicable requirements of the SPA or this Agreement, as applicable.


(c)  Severability and Governing Law. Should any provision of this Agreement be
declared or be determined by any court of competent jurisdiction to be wholly or
partially illegal, invalid, or unenforceable, the court may reform said
provision to enforce it to the maximum extent possible, or, if not possible,
said provision shall be struck from this Agreement and the legality, validity,
and enforceability of the remaining parts, terms, or provisions shall not be
affected thereby. This Agreement and any claim or dispute arising out of, or
relating to, this Agreement, shall be governed by and construed in accordance
with the laws of the State of New York. 
 
8

--------------------------------------------------------------------------------


 
(d)  Jurisdiction; Attorneys Fees. In the event of any controversy or claim
arising out of or relating to this Agreement, or the breach thereof, the parties
hereto agree that a proceeding relating to such controversy or claim may be
brought and pursued only in the Supreme Court of the State of New York, County
of New York or in the United States Federal Courts for the Southern District of
New York and the parties hereby irrevocably submit to the jurisdiction of such
courts for such purpose, irrevocably waive any defense or objection to the New
York forums designated above and waive any defense or objection based on
personal or subject matter jurisdiction, and agree to be bound by any judgment
rendered by such courts in connection with any such litigation or proceeding.
The prevailing party shall be entitled to recover its costs and expenses and
reasonable attorneys’ fees actually incurred in connection with any such
litigation or proceeding.
 
(e)  Entire Agreement. This Agreement sets forth the entire agreement between
the parties hereto and fully supersedes any and all prior agreements or
understandings, written or oral, between the parties hereto pertaining to the
subject matter hereof. This Agreement may not be modified except in a writing
signed by all parties.
 
(f)  Interpretation. This Agreement shall be interpreted in accordance with the
plain meaning of its terms and not strictly for or against any of the parties
hereto.
 
(g)  Specific Performance. It is further understood and agreed that if, at any
time, a violation of any term of this Agreement is asserted by any party hereto,
that party shall have the right to seek specific performance of that term and/or
any other necessary and proper relief, including but not limited to damages,
from any court of competent jurisdiction.
 
(h)  Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and all of which together constitute one and the
same instrument.


(i)        Amendments; Modifications. This Agreement may not be altered, amended
or modified, or otherwise changed in any respect whatsoever, except by a
subsequent writing executed by authorized representatives of the parties.


 
Dated:
January 29, 2007
 
Deep Well Oil & Gas, Inc.
             
/s/ Horst A. Schmid
     
Name:
Horst A. Schmid
     
Title:
President and CEO

 
9

--------------------------------------------------------------------------------




Dated:
January 22, 2007
 
Grey K Fund LP
       
By: RNK Capital LLC, its Investment
       
Manager
                         
/s/ Robert Kolton
     
Name:
Robert Kolton
     
Title:
Managing Member
                   
Dated:
January 22, 2007
 
Grey K Offshore Fund Ltd.
       
By: RNK Capital LLC, its Investment
       
Manager
                         
/s/ Robert Kolton
     
Name:
Robert Kolton
     
Title:
Managing Member
                   
Dated:
January 22, 2007
 
Provident Premier Master Fund Ltd.
                         
/s/ Steven W. Winters
     
Name:
Steven W. Winters
     
Title:
Attorney-In-Fact
                   
Dated:
undated
 
Atlas Master Fund Ltd.
                         
/s/ Scott Schroeder
     
Name:
Scott Schroeder
     
Title:
Authorized Signatory
                   
Dated:
January 22, 2007
 
Gemini Master Fund, Ltd.
                         
/s/ Steven W. Winters
     
Name:
Steven W. Winters
     
Title:
President of the Investment Manager

 
10

--------------------------------------------------------------------------------




SCHEDULE A
 
This is SCHEDULE A attached to and forming part of a Settlement Agreement and
Release of all Claims, dated as of January 22, 2007, among Deep Well Oil & Gas,
Inc., Grey K Fund LP, Grey K Offshore Fund Ltd., Provident Premier Master Fund
Ltd., Atlas Master Fund Ltd. and Gemini Master Fund, Ltd.


NAME
 
NUMBER OF SHARES
Provident Premier Master Fund, Ltd.
c/o Gemini Strategies, LLC
12220 El Camino Real, Suite 400
San Diego, CA 92130 U.S.A.
 
Contact: Mr. Steven Winters
(858) 480-2828
 
200,000
Grey K Fund, LP
c/o RNK Capital LLC
6th Floor, 527 Madison Ave.
New York, NY 10022 U.S.A.
 
Contact: Mr. Andrew Farago
(212) 419-3967
 
373,333
Grey K Offshore Fund, Ltd.
c/o RNK Capital LLC
6th Floor, 527 Madison Avenue
New York, NY 10022 U.S.A.
 
Contact: Mr. Andrew Farago
(212) 419-3967
 
288,000
Atlas Master Fund, Ltd.
c/o RNK Capital LLC
6th Floor, 527 Madison Avenue
New York NY 10022 U.S.A.
 
Contact: Mr. Andrew Farago
(212) 419-3967
 
256,000
Gemini Master Fund, Ltd.
c/o Gemini Strategies, LLC
12220 El Camino Real, Suite 400
San Diego, CA 92130 U.S.A.
 
Contact: Mr. Steven Winters
(858) 480-2828
 
482,667
TOTAL SHARES
 
1,600,000 (one million six hundred thousand)

 
11

--------------------------------------------------------------------------------


 
SCHEDULE B
 
This is SCHEDULE B attached to and forming part of a Settlement Agreement and
Release of all Claims, dated as of January 22, 2007, among Deep Well Oil & Gas,
Inc., Grey K Fund LP, Grey K Offshore Fund Ltd., Provident Premier Master Fund
Ltd., Atlas Master Fund Ltd. and Gemini Master Fund, Ltd.


NAME
 
NUMBER OF SHARES
 
Provident Premier Master Fund, Ltd.
 
1,250,000
 
Grey K Fund, LP
 
625,000

 
12

--------------------------------------------------------------------------------

